Title: From George Washington to Samuel Hanson, 27 September 1787
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon Sept. 27. 1787

By your letter of the 23d, with which I have been favoured since my return home, I perceive there has been a misconception on my part of the transaction between you and Mr Porter respecting payment for the board of my Nephews. it thus arose—in the enumeration of monies which remained for me to pay according to the account transmitted, I found the sum of £17.10 due to Mr Porter on your account, this, and the recollection (I believe I am not mistaken therein) finding the like sum paid by that Gentleman before any application had been made to me for it, led me to suppose (as I had requested you to apply to that Gentleman for such articles of Clothing as the boys really wanted) that application had been made to him for their board also which as no deposit was made in his hands to answer such demands, would had the case really been so have given him cause to think strangely of me, this idea of mine was the cause of the letter you recd from my nephew.
A draugh in favor of Mr Porter, or in behalf of any other Gentleman, is, unquestionably as proper as any other mode of application and will be equally agreeable to me.
For any particular care or attention which you have shewn, or may shew my Nephews I shall always think myself obliged and thinking as I certainly have done, that the board was high

I receive with pleasure the information of your intention of reducing it, for without intending a compliment I repeat the satisfaction I feel from the consideration of their being under the eye of a Gentleman so capable as you are of advising and exacting a proper conduct from them. I am &c.

G. Washington

